DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/06/2020.

Response to Arguments
Applicant's arguments filed on 05/06/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-14, 16, 18-23, 25-27, 29-35, 37 and 39-42 are rejected under 35 U.S.C. §103 as being unpatentable over Edge (US 2017/0332192 A1) in view of Kim et al. (US 2015/0382318 A1) hereinafter “Kim”
As per claim 1, Edge discloses a method at a User Equipment (UE) of enabling enhanced reciprocal signaling-based positioning of the UE, the method comprising: 
wirelessly receiving, at the UE, a first reference signal via a wireless channel (Edge, [0036-0037], a downlink signal transmitted by a TP.  Note that, a downlink signal is a first reference signal)
Edge does not explicitly disclose wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal.
Kim discloses wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal (Kim, [0123], the MS may receive information on a second reference signal having the same transmission polarization characteristic of the reference signal or having a specific relationship (e.g., QCL relationship) with the reference signal and measure the reception polarization characteristic of the second reference signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal and have modified the teaching of Edge in order to improve transmission and power efficiency (Kim, [0008])
Edge in view of Kim disclose wirelessly transmitting the second reference signal from the UE via the wireless channel (Edge, [0039], The uplink signal may have properties similar to or the same as a downlink TPS or PRS or may simply be any signal transmitted by a UE), wherein the second reference signal comprises a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)
determining one or more values of the wireless channel based on the first reference signal, (Edge, [0006], determine an estimate location of the UE based at least in part on the first location measurement)
wherein the one or more value include: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof (Edge, [0006], (iv) a combination thereof) 
and providing, with the UE, the determined one or more values (Edge, [0006], obtain the first location measurement)

As per claim 2, Edge in view of Kim disclose the method of claim 1, wherein, the first reference signal comprises: 
a downlink (DL) reference signal from a Transmission and Reception Point (TRP), or reference signal used to measure a Time-Of-Arrival (TOA) from the TRP for a Round-Trip-time (RTT) positioning procedure (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 4, Edge in view of Kim disclose the method of claim 2, wherein providing the determined one or more values comprises providing the one or more values to the TRP or a location server (Edge, [0013], exchanging one or more second signaling messages with a location server function associated with a radio access network)

As per claim 5, Edge in view of Kim disclose the method of claim 4, wherein the location server is executed by the UE (Edge, [0012], the location server function enabled to determine an estimate location of the UE based at least in part on the first location measurement)

As per claim 6, Edge in view of Kim disclose the method of claim 4, wherein the location server is executed on a device distinct from the UE (Edge, [0006], a location server function associated with a radio access network)

As per claim 8, Edge in view of Kim disclose the method of claim 1, wherein the Quasi Co-Located (QCL) source comprises: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Kim, [0113], This RS is QCL with the PRS and may be a CRS or a CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the Quasi Co-Located (QCL) source comprises a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) and have modified the teaching of Edge in order to improve transmission (Kim, [0008])

As per claim 9, Edge in view of Kim disclose the method of claim 1, wherein the one or more values are indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the wireless channel, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 10, Edge in view of Kim disclose the method of claim 1, wherein the determining the one or more values is further based on a request received by the UE from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 11, Edge in view of Kim disclose the method of claim 1, wherein: the first reference signal is associated with an RTT positioning procedure (Edge, [0188], a measurement of received signal strength indication (RSSI), angle of arrival (AOA), round trip signal propagation time (RTT))) and the first reference signal is received from a second UE (Edge, [0188], the location measurement received from the UE)

As per claim 12, Edge in view of Kim disclose the method of claim 1, wherein wirelessly transmitting the second reference signal is in response to wirelessly receiving the first reference signal (Edge, [0128], UE 102 or/and UE 103 that receives TPS signals 312 may make location related measurements of TPS signals 312)

As per claim 13, Edge discloses a method at a Transmission and Reception Point (TRP) of enabling enhanced reciprocal signaling-based positioning of a User Equipment (UE), the method comprising: 
wirelessly transmitting a first reference signal via a wireless channel (Edge, [0036], [0037], a downlink signal transmitted by a TP.  Note that, a downlink signal is a first reference signal) 
Edge does not explicitly disclose wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal.
Kim discloses wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal (Kim, [0123], the MS may receive information on a second reference signal having the same transmission polarization characteristic of the reference signal or having a specific relationship (e.g., QCL relationship) with the reference signal and measure the reception polarization characteristic of the second reference signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal and have modified the teaching of Edge in order to improve transmission and power efficiency (Kim, [0008])
Edge in view of Kim disclose wirelessly receiving the second reference signal from the UE via the wireless channel  (Edge, [0039], The uplink signal may have properties similar to or the same as a downlink TPS or PRS or may simply be any signal transmitted by a UE), wherein the second reference signal comprises a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)
receiving one or more values including: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof (Edge, [0006], (iv) a combination thereof) 
and determining a Time Of Arrival (TOA) measurement of the second reference signal based on the one or more values (Edge, [0006], determine an estimate location of the UE based at least in part on the first location measurement; [0039], which may be based on measuring TOA)

As per claim 14, Edge in view of Kim disclose the method of claim 13, wherein, the first reference signal comprises: 
a downlink (DL) reference signal, or reference signal used to measure a Time-Of-Arrival (TOA) from the TRP for a Round-Trip-Time (RTT) positioning procedure (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 16, Edge in view of Kim disclose the method of claim 13, wherein the TRP comprises a base station or a second UE (Edge, [0039], Positioning of a UE can be supported by a number of uplink terrestrial position methods, also referred to as "network based" position methods, in which a base station (e.g., eNodeB))

As per claim 18, Edge in view of Kim disclose the method of claim 13, wherein the QCL source comprises: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Kim, [0113], This RS is QCL with the PRS and may be a CRS or a CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the Quasi Co-Located (QCL) source comprises a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) and have modified the teaching of Edge in order to improve transmission (Kim, [0008])

As per claim 19, Edge in view of Kim disclose the method of claim 13, wherein the one or more values are indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the first reference signal, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 20, Edge in view of Kim disclose the method of claim 13, further comprising sending a request for the one or more values to a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 21, Edge in view of Kim disclose the method of claim 13, further comprising receiving the one or more values from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 22, Edge discloses a device comprising: 
a memory and one or more processing units communicatively coupled with the memory (Edge, [0173], by execution of instructions stored on memory 840 by modem processor 866) and configured to: 
wirelessly receive, via a wireless communication interface of a User Equipment (UE), a first reference signal via a wireless channel (Edge, [0036], [0037], a downlink signal transmitted by a TP.  Note that, a downlink signal is a first reference signal)
Edge does not explicitly disclose wherein the first reference signal comprises a Quasi-Co-Locate (QCL) source for a second signal. 
Kim discloses wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal (Kim, [0123], the MS may receive information on a second reference signal having the same transmission polarization characteristic of the reference signal or having a specific relationship (e.g., QCL relationship) with the reference signal and measure the reception polarization characteristic of the second reference signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal and have modified the teaching of Edge in order to improve transmission and power efficiency (Kim, [0008])
Edge in view of Kim disclose wirelessly transmit, via the wireless communication interface, the second reference signal from the UE via the wireless channel (Edge, [0039], The uplink signal may have properties similar to or the same as a downlink TPS or PRS or may simply be any signal transmitted by a UE), wherein the second reference signal comprises a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)
determining one or more values of the wireless channel based on the first reference signal, (Edge, [0006], determine an estimate location of the UE based at least in part on the first location measurement), wherein the one or more value include: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof (Edge, [0006], (iv) a combination thereof) 
and provide the determined one or more values (Edge, [0006], obtain the first location measurement)

As per claim 23, Edge in view of Kim disclose the device of claim 22, wherein, to receive the first reference signal, the one or more processing units are configured to receive: 
a downlink (DL) reference signal from a Transmission and Reception Point (TRP), or reference signal used to measure a Time-Of-Arrival (TOA) from the TRP for a Round-Trip-Time (RTT) positioning procedure (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 25, Edge in view of Kim disclose the device of claim 23, wherein, to provide the determined one or more values, the one or more processing units are configured to provide the one or more values to the TRP or a location server (Edge, [0013], exchanging one or more second signaling messages with a location server function associated with a radio access network)

As per claim 26, Edge in view of Kim disclose the device of claim 25, wherein the one or more processing units are configured to provide the one or more values to the location server, wherein the location server is executed by the UE (Edge, [0012], the location server function enabled to determine an estimate location of the UE based at least in part on the first location measurement)

As per claim 27, Edge in view of Kim disclose the device of claim 25, wherein the one or more processing units are configured to provide the one or more values to the location server, wherein the location server is executed by a device distinct from the UE (Edge, [0006], a location server function associated with a radio access network)

As per claim 29, Edge in view of Kim disclose the device of claim 23, wherein, to receive the QCL source for the second reference signal, the one or more processing units are configured to receive: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Kim, [0113], This RS is QCL with the PRS and may be a CRS or a CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein, to receive the QCL source for the second reference signal, the one or more processing units are configured to receive: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) and have modified the teaching of Edge in order to improve transmission (Kim, [0008])

As per claim 30, Edge in view of Kim disclose the device of claim 22, wherein, to determine one or more values of the wireless channel, the one or more processing units are configured to determine one or more values indicative of: a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the wireless channel, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 31, Edge in view of Kim disclose the device of claim 22, wherein the one or more processing units are configured to determine one or more values of the wireless channel based on a request received by the UE from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 32, Edge in view of Kim disclose the device of claim 22, wherein the one or more processing units are configured to receive the first reference signal from a second UE, and wherein the first reference signal is associated with an RTT positioning procedure (Edge, [0188], a measurement of received signal strength indication (RSSI), angle of arrival (AOA), round trip signal propagation time (RTT)))

As per claim 33, Edge in view of Kim disclose the device of claim 22, wherein the one or more processing units are configured to wirelessly transmit the second reference signal via the wireless communication interface in response to wirelessly receiving, via the wireless communication interface, the first reference signal (Edge, [0007], a communication interface to transmit and receive signaling messages)

As per claim 34, Edge discloses a device comprising: 
a memory and one or more processing units communicatively coupled with the memory (Edge, [0173], by execution of instructions stored on memory 840 by modem processor 866) and configured to: 
wirelessly transmit, via a wireless communication interface of a Transmission and Reception Point (TRP), a first reference signal via a wireless channel (Edge, [0036], [0037], a downlink signal transmitted by a TP.  Note that, a downlink signal is a first reference signal)
Edge does not explicitly disclose wherein the first reference signal comprises a Quasi-Co-Locate (QCL) source for a second signal. 
Kim discloses wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal (Kim, [0123], the MS may receive information on a second reference signal having the same transmission polarization characteristic of the reference signal or having a specific relationship (e.g., QCL relationship) with the reference signal and measure the reception polarization characteristic of the second reference signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first reference signal comprises a Quasi Co-Located (QCL) source for a second reference signal and have modified the teaching of Edge in order to improve transmission and power efficiency (Kim, [0008])
Edge in view of Kim disclose wirelessly receive, via a wireless communication interface of the TRP, the second reference signal from a User Equipment (UE) via the wireless channel (Edge, [0039], The uplink signal may have properties similar to or the same as a downlink TPS or PRS or may simply be any signal transmitted by a UE), wherein the second reference signal comprises a reference signal associated with either a Uplink Time-Difference-Of-Arrival (UTDOA) positioning procedure or an RTT positioning procedure (Edge, [0039], Uplink position methods may include uplink time difference of arrival (UTDOA), which may be based on measuring TOA)
receive one or more values including: a number of distinct paths of the wireless channel, a number of complex sinusoids of the wireless channel, or a quality metric of how well an estimated model represents data received via the wireless channel, or any combination thereof (Edge, [0006], (iv) a combination thereof) 
and determine a Time Of Arrival (TOA) measurement of the second reference signal based on the one or more values (Edge, [0006], determine an estimate location of the UE based at least in part on the first location measurement; [0039], which may be based on measuring TOA)

As per claim 35, Edge in view of Kim disclose the device of claim 34, wherein, to receive the first reference signal, the one or more processing units are configured to receive: 
a downlink (DL) reference signal, or reference signal used to measure a Time-Of-Arrival (TOA) from the TRP for a Round-Trip-Time (RTT) positioning procedure (Edge, [0033], a TPS that may be measured may include a received signal strength indication (RSSI), a time of arrival (TOA), a signal to noise ratio (S/N), an angle of arrival (AOA), a round trip signal propagation time (RTT))

As per claim 37, Edge in view of Kim disclose the device of claim 34, wherein the device comprises a base station or a second UE (Edge, [0039], in which a base station (e.g., eNodeB))

As per claim 39, Edge in view of Kim disclose the device of claim 34, wherein the one or more processing units are configured to transmit, as the QCL source:
a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) (Kim, [0113], This RS is QCL with the PRS and may be a CRS or a CSI-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the one or more processing units are configured to transmit, as the QCL source: a position reference signal (PRS), a Synchronization Signal Block (SSB) signal, or a Channel State Information Reference Signal (CSI-RS) and have modified the teaching of Edge in order to improve transmission (Kim, [0008])

As per claim 40, Edge in view of Kim disclose the device of claim 34, wherein, to receive the one or more values, the one or more processing units are configured to receive a value indicative of: 
a maximum number of distinct paths of the wireless channel, a maximum number of complex sinusoids of the wireless channel, a minimum number of distinct paths of the wireless channel, or a minimum number of complex sinusoids of the first reference signal, or any combination thereof (Edge, [0063], obtain a location estimate for UE 102 based on these location related measurements using any one of several position methods such as, for example, GNSS, Assisted GNSS (A-GNSS), RTK, AFLT, OTDOA, E-CID or combinations thereof)

As per claim 41, Edge in view of Kim disclose the device of claim 40, wherein the one or more processing units are configured to send a request for the one or more values to a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

As per claim 42, Edge in view of Kim disclose the device of claim 40, wherein the one or more processing units are configured to receive the one or more values from a location server (Edge, [0005], exchanging one or more second signaling messages with a location server associated with a core network)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462